JUSTICE ROMITI, dissenting: Because I conclude that the grandparents here did not have standing under section 601(b)(2) of the IMDMA (Ill. Rev. Stat. 1983, ch. 40, par. 601(b)(2)), I respectfully dissent. Recent Illinois decisions have held that section 601(b)(2), which permits nonparents such as grandparents to seek custody of a child only if that child is not in the physical custody of one of his parents, imposes upon nonparents the burden of demonstrating that they have standing to commence such an action. (See In re Custody of Menconi (1983), 117 Ill. App. 3d 394, 395-96, 453 N.E.2d 835; In re Custody of Barokas (1982), 109 Ill. App. 3d 536, 541, 440 N.E.2d 1036.) This standing requirement is not satisfied where the nonparents have had no more than intermittent physical possession of the child, since a circumstance such as “[ojvemight contact with third parties fails to fulfill the statutory provision that the child not be in the physical custody of one of her parents.” (In re Custody of Barokas (1982), 109 Ill. App. 3d 536, 544.) Instead, nonparents such as grandparents seeking custody must show circumstances such as “[a] voluntary *** transfer of the child [to their possession], coupled with [a] lengthy period of care by the grandparents and [a] corresponding integration of the child into the home of her grandparents ***.” (In re Custody of Menconi (1983), 117 Ill. App. 3d 394, 398.) Thus, in Barokas the court concluded that nonparents who had had overnight or vacation-time contact with the child did not have standing to file a custody petition under the IMDMA, while in Meneoni the court concluded that nonparents who had had substantial, lengthy and sole responsibility for the care and parenting of the child did, in contrast, have standing to file a custody petition. In short, courts have determined whether nonparents have standing by focusing upon the relationship between the nonparent and the child, and have required a prima facie showing that the nonparents stand essentially in loco parentis to the child whose custody they seek. This rather considerable burden has been imposed in order to promote the “twin policies favoring the superior rights of natural parents to the custody of their children and of fostering greater stability in the home environment by deterring abductions and other unilateral removals of children. [Citations.]” (In re Custody of Menconi (1983), 117 Ill. App. 3d 394, 398.) This also comports with the rationale of the concept of standing in general, which is that a party may commence an action only if he can demonstrate sufficient personal interest in the outcome of the litigation. (See, e.g., Wolinsky v. Kadison (1983), 114 Ill. App. 3d 527, 530-31, 449 N.E.2d 151; Weihl v. Dixon (1977), 56 Ill. App. 3d 251, 253-54, 371 N.E.2d 881.) In the context of child custody, pursuant to the more flexible standards of the IMDMA, this personal stake is shown where the nonparent can establish the equivalent of a parent-child relationship with the child whose custody is sought, or something substantially similar thereto. If this requirement cannot be satisfied, the nonparent may still seek custody under the stricter standards of the Adoption Act (Ill. Rev. Stat. 1983, ch. 40, par. 1501 et seq.) or the Juvenile Court Act (Ill. Rev. Stat. 1983, ch. 37, par. 701 — 1 et seq.; see In re Custody of Menconi (1983), 117 Ill. App. 3d 394, 396-97). In my view, the facts here do not support the conclusion that the grandparents have standing to file a custody petition under the IM-DMA. The record clearly shows that the grandparents came into physical possession of Lynnette only because of the fortuitous circumstance of her mother’s death, not by any actual transfer of the child to their care. In my opinion, this was insufficient to confer standing upon the grandparents to seek her permanent custody under the more flexible requirements of the IMDMA. Moreover, the facts here do not support the conclusion that Lynnette’s grandparents, rather than her own mother, stood in loco parentis to Lynnette, nor do they establish that the grandparents even substantially shared these responsibilities with Lynnette’s mother. The record does not demonstrate that the grandparents themselves cared for the child during a lengthy period or that they had integrated her into their home environment. Instead, the facts disclose only that Lynnette’s mother, as her custodial parent, lived with Lynnette and her own parents while she cared for and parented Lynnette. For these reasons, I would find that the grandparents failed to satisfy the standing requirements of section 601(b)(2) of the Act, and would affirm the trial court’s judgment.